

114 SRES 594 ATS: Expressing support for designation of the third Saturday in October 2016 as “National Animal Rescue Day” to create awareness of and educate individuals on the importance of adoption of animals, to create a humane environment for any pet, and to encourage animal adoptions throughout the United States.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 594IN THE SENATE OF THE UNITED STATESSeptember 29, 2016Mr. Menendez (for himself and Mr. Wicker) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for designation of the third Saturday in October 2016 as National Animal Rescue Day to create awareness of and educate individuals on the importance of adoption of animals, to create
			 a humane environment for any pet, and to
			 encourage animal adoptions throughout the United States.
	
 Whereas between 7,000,000 and 8,000,000 companion animals are placed into animals shelters each year;
 Whereas between 2,000,000 and 3,000,000 companion animals are euthanized each year;
 Whereas a greater awareness of dog fighting and abuse encourages individuals to rehabilitate animals that would otherwise be put to sleep or left in animal shelters or rescues;
 Whereas there are more than 13,000 animal shelters throughout the United States in need of pet supplies, medical supplies, blankets, towels, cleaning supplies, food, educational materials about owning a pet, and information on how to screen out unqualified applicants and to provide the best pet match for a family;
 Whereas increased knowledge and awareness of animal rescue programs throughout the United States will significantly reduce the number of cats and dogs that are euthanized and animals that have been rescued that are left in animal shelters;
 Whereas National Animal Rescue Day will alleviate the problem of pet overpopulation, provide animals with good homes, and create awareness of, and financial and educational resources to alleviate, the problems animal shelters face each day;
 Whereas National Animal Rescue Day will encourage individuals to make their homes available for animals in need; and Whereas the third Saturday in October 2016 would be an appropriate day to designate as National Animal Rescue Day, to be commemorated with appropriate events that will increase the number of pet adoptions: Now, therefore, be it
	
 That the Senate supports the designation of National Animal Rescue Day—
 (1)to create awareness of animal rescue programs throughout the year; and
 (2)to be commemorated with appropriate events that will increase the number of pet adoptions.